EXHIBIT 10.2

 

 

This FIRST AMENDMENT, dated as of August 31, 2018 (this “Amendment Agreement”),
to that certain 364-Day Term Loan Credit Agreement, dated as of May 17, 2018 (as
amended from time to time prior to the date hereof, the “Existing Credit
Agreement”; and the Existing Credit Agreement as amended by the Amendments (as
defined below), the “Amended Credit Agreement”), by and among AbbVie Inc., as
Borrower (the “Borrower”), the lenders party thereto (the “Lenders”), and Bank
of America, N.A., as administrative agent (the “Administrative Agent”), is made
by and among the Borrower, the Lenders and the Administrative Agent.  Unless
otherwise defined herein, terms defined in the Amended Credit Agreement and used
herein shall have the meanings given to them in the Amended Credit Agreement.

 

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement;

 

WHEREAS, in order to effect the requested amendments, the Borrower and the
Lenders desire to amend, as of the Amendment Effective Date (as defined below),
the Existing Credit Agreement, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Amendment of the Existing Credit Agreement.  Each of the parties
hereto agrees that, subject to the satisfaction of the conditions set forth in
Section 3 below, the Existing Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example:  double-underlined text) as set forth in
the pages of the Existing Credit Agreement attached as Exhibit A hereto
(collectively, the “Amendments”).

 

Section 2.  Representations and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:

 

(a)     As of the Amendment Effective Date, no event has occurred and is
continuing, or shall occur as a result of the occurrence of the Amendment
Effective Date, that constitutes a Default.

 

(b)     Each of the representations and warranties of the Borrower set forth in
Section 4.01 of the Amended Credit Agreement (other than the representations and
warranties set forth in Section 4.01(f)) are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties are true and correct in all respects) on and
as of the Amendment Effective Date, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects (except
to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties are true and correct in all respects) on and as
of such earlier date.

 

--------------------------------------------------------------------------------


 

Section 3.  Effectiveness of this Amendment Agreement and the Amended Credit
Agreement.  The effectiveness of this Amendment Agreement and the amendment of
the Existing Credit Agreement set forth herein are all subject to the
Administrative Agent’s (or its counsel’s) receipt of either (x) a counterpart of
this Amendment Agreement signed on behalf of the Borrower, the Administrative
Agent and each Lender or (y) customary written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Amendment Agreement) that each
such party has signed a counterpart of this Amendment Agreement (the date on
which such condition shall first be satisfied, the “Amendment Effective Date”).

 

Section 4.  Effect of Amendment.

 

(a)     Except as expressly set forth herein or in the Amended Credit Agreement,
this Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or of any other Loan Document, all of which, subject to the terms of
the Amended Credit Agreement, are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, Amended Credit Agreement
or any other Loan Document in similar or different circumstances.

 

(b)     On and after the Amendment Effective Date, each reference to the “Credit
Agreement” in any other Loan Document shall be deemed a reference to the Amended
Credit Agreement.  This Amendment Agreement shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents.

 

Section 5.  Governing Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.  Counterparts.  This Amendment Agreement may be executed in any
number of counterparts (and by different parties hereto in separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 7.  Headings.  Section headings in this Amendment Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Amendment Agreement.

 

[Remainder of page intentionally blank; signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the date first written above.

 

 

 

ABBVIE INC.

 

 

 

 

 

 

By:

/s/ Tabetha A. Skarbek

 

 

Name:

Tabetha A. Skarbek

 

 

Title:

Vice President and Treasurer

 

 

[Signature Page – First Amendment to 364-Day Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Name:

Denise Jones

 

 

Title:

Vice President

 

 

[Signature Page – First Amendment to 364-Day Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Darren Merten

 

 

Name:

Darren Merten

 

 

Title:

Vice President

 

 

[Signature Page – First Amendment to 364-Day Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Erik Barragan

 

 

Name:

Erik Barragan

 

 

Title:

Vice President

 

 

[Signature Page – First Amendment to 364-Day Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

--------------------------------------------------------------------------------

 

 

$3,000,000,000

 

364-DAY TERM LOAN CREDIT AGREEMENT

 

Dated as of May 17, 2018

 

among

 

ABBVIE INC.,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

PAGE

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01.  Certain Defined Terms

5

Section 1.02.  Computation of Time Periods

21

Section 1.03.  Accounting Terms

21

Section 1.04.  Terms Generally

21

 

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

 

Section 2.01.  The Advances

22

Section 2.02.  Making the Advances

22

Section 2.03.  Fees

24

Section 2.04.  Termination or Reduction of the Commitments

24

Section 2.05.  Repayment of Advances

24

Section 2.06.  Interest on Advances

24

Section 2.07.  Interest Rate Determination

25

Section 2.08.  Optional Conversion of Advances

27

Section 2.09.  Optional Prepayments of Advances

28

Section 2.10.  Increased Costs

28

Section 2.11.  Illegality

29

Section 2.12.  Payments and Computations

30

Section 2.13.  Taxes

31

Section 2.14.  Sharing of Payments, Etc.

35

Section 2.15.  Use of Proceeds

35

Section 2.16.  Evidence of Debt

35

Section 2.17.  Defaulting Lenders

36

Section 2.18.  Mitigation

37

 

 

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

Section 3.01.  Conditions Precedent to Effective Date

38

Section 3.02.  Conditions Precedent to Closing Date

39

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01.  Representations and Warranties

40

 

--------------------------------------------------------------------------------


 

ARTICLE 5

COVENANTS

 

 

Section 5.01.  Affirmative Covenants

44

Section 5.02.  Negative Covenants

48

Section 5.03.  Financial Covenant

50

 

 

ARTICLE 6

EVENTS OF DEFAULT

 

 

Section 6.01.  Events of Default

50

 

 

ARTICLE 7

THE AGENTS

 

 

Section 7.01.  Authorization and Action

52

Section 7.02.  Administrative Agent Individually

53

Section 7.03.  Duties of Administrative Agent; Exculpatory Provisions

53

Section 7.04.  Reliance by Administrative Agent

54

Section 7.05.  Delegation of Duties

54

Section 7.06.  Resignation of Administrative Agent

55

Section 7.07.  Non-Reliance on Administrative Agent and Other Lenders

56

Section 7.08.  Indemnification

56

Section 7.09.  Other Agents

56

Section 7.10.  ERISA

57

 

 

ARTICLE 8

MISCELLANEOUS

 

 

Section 8.01.  Amendments, Etc.

59

Section 8.02.  Notices, Etc.

59

Section 8.03.  No Waiver; Remedies

61

Section 8.04.  Costs and Expenses

62

Section 8.05.  Right of Setoff

64

Section 8.06.  Binding Effect

64

Section 8.07.  Assignments and Participations

64

Section 8.08.  Confidentiality

69

Section 8.09.  Governing Law

70

Section 8.10.  Execution in Counterparts

70

Section 8.11.  Jurisdiction, Etc.

70

Section 8.12.  Patriot Act Notice

70

Section 8.13.  No Advisory or Fiduciary Responsibility

71

Section 8.14.  Waiver of Jury Trial

71

Section 8.15.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

71

Section 8.16.  Nonreliance

72

 

3

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

-

Commitments

Schedule II

-

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

-

Legal Proceedings

Schedule 5.01(h)

-

Affiliate Transactions

 

EXHIBITS

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Assignment and Acceptance

 

4

--------------------------------------------------------------------------------


 

364-DAY TERM LOAN CREDIT AGREEMENT

 

This 364-Day Term Loan Credit Agreement (this “Agreement”) dated as of May 17,
2018 is among AbbVie Inc., a corporation existing under the laws of the State of
Delaware (the “Borrower”), the Lenders (as defined below) that are parties
hereto, and Bank of America, N.A., as administrative agent (together with any
successor thereto appointed pursuant to Article 7, the “Administrative Agent”)
for the Lenders.

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.   Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“AbbVie” means AbbVie Inc.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Borrower or any of its Subsidiaries of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by the
Borrower or any of its Subsidiaries of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary of the Borrower or (c) a merger or consolidation or any other
combination by the Borrower or any of its Subsidiaries with another Person
(other than a Person that is a Subsidiary) provided that the Borrower (or a
Person that succeeds to the Borrower pursuant to Section 5.02(b) in connection
with such transaction or series of related transactions) or a Subsidiary of the
Borrower (or a Person that becomes a Subsidiary of the Borrower as a result of
such transaction) is the surviving entity; provided that any Person that is a
Subsidiary at the time of execution of the definitive agreement related to any
such transaction or series of related transactions (or, in the case of a tender
offer or similar transaction, at the time of filing of the definitive offer
document) shall constitute a Subsidiary for purposes of this definition even if
in connection with such transaction or series of related transactions, such
Person becomes a direct or indirect holding company of the Borrower.

 

“Acquisition Debt” means any Borrowed Debt of the Borrower or any of its
Subsidiaries that has been issued or incurred for the purpose of financing, in
whole or in part, a Material Acquisition and any related transactions or series
of related transactions (including for the purpose of refinancing or replacing
all or a portion of any pre-existing Borrowed Debt of the Borrower, any of its
Subsidiaries or the Person(s) or assets to be acquired).

 

“Administrative Agent” has the meaning specified in the introduction hereto.

 

--------------------------------------------------------------------------------


 

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
date hereof, among Bank of America, N.A., JPMorgan Chase Bank, N.A. and the
Borrower, as it may be amended, supplement or otherwise modified from time to
time.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 8.02(c).

 

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(c).

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, at any date, with respect to each Advance that is a
(i) Eurocurrency Advance, 0.875% per annum and (ii) Base Rate Advance, 0.000%
per annum.

 

6

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America, N.A. as
its “prime rate,” and (c) the Eurocurrency Rate on such day (or, if such day is
not a Business Day, the next preceding Business Day) for a deposit with a
maturity of one month plus 1%. The “prime rate” is a rate set by Bank of
America, N.A. based upon various factors including Bank of America, N.A.’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America, N.A. shall take effect at the opening of business on the day specified
in the public announcement of such change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Persons whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt for money
borrowed represented by notes, bonds, debentures or other similar evidences of
Debt for money borrowed.

 

“Borrower” has the meaning set forth in the introduction hereto.

 

“Borrower Materials” has the meaning specified in Section 5.01.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed

 

7

--------------------------------------------------------------------------------


 

in, New York City, Chicago or London and any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurocurrency
market.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 has been satisfied (or waived in accordance with Section 8.01);
provided that such date shall be on or before June 30, 2018.

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be reduced from time to
time pursuant to the terms hereof. The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule I hereto, or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.04. As of
the Effective Date, the aggregate amount of the Commitments is $3,000,000,000,
as such amount may be reduced in accordance with Section 2.04 or 6.01.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income: (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and foreign taxes based on income, profits, revenue,
business activities, capital (other than capital gain or loss) or similar
measures payable by the Borrower and its Subsidiaries in each case, as set forth
on the financial statements of the Consolidated Group, (c) depreciation and
amortization expense, (d) any extraordinary or unusual charges, expenses or
losses, (e) net after-tax losses (including all fees and expenses or charges
relating thereto) on sales of assets outside of the ordinary course of business
and net after-tax losses from discontinued operations, (f) any net after-tax
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, (g) any other nonrecurring or non-cash charges, expenses or
losses (including charges, fees and expenses incurred in connection with the
Transactions or any issuance of Debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder,
whether or not successful), (h) minority interest expense, and (i) non-cash
stock option expenses, non-cash equity-based compensation and/or non-cash
expenses related to stock-based compensation, and minus, to the extent included
in calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without duplication of any amounts added

 

8

--------------------------------------------------------------------------------


 

back in clause (b) of this definition), (iii) any net after-tax gains (less all
fees and expenses or charges relating thereto) on the retirement of debt,
(iv) any other nonrecurring or non-cash income and (v) minority interest income,
all as determined on a Consolidated basis. In addition, in the event that the
Borrower or any of its Subsidiaries acquired or disposed of any Person, business
unit or line of business or made any investment during the relevant period, in
each case involving the payment or receipt of consideration (including non-cash,
contingent and deferred consideration) by the Borrower or any of its
Subsidiaries with a fair market value in excess of $5,000,000,000 (as determined
by the Borrower in good faith upon the consummation of such acquisition,
disposition or investment), Consolidated EBITDA will be determined giving pro
forma effect to such acquisition, disposition or investment as if such
acquisition, disposition or investment and any related incurrence or repayment
of Debt had occurred on the first day of the relevant period, but shall not take
into account any cost savings projected to be realized as a result of such
acquisition, disposition or investment other than cost savings permitted to be
included under Regulation S-X of the Securities and Exchange Commission.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if the Borrower or any of its Subsidiaries
acquired or disposed of any Person or line of business or made any investment
during the relevant period, Consolidated Interest Expense will be determined
giving pro forma effect to any incurrence or repayment of Debt related to such
acquisition or, disposition or investment as if such incurrence or repayment of
Debt had occurred on the first day of the relevant period.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Lenders pursuant to
Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets shall
be determined (giving pro forma effect to any acquisition, disposition or
investment by the Borrower or any of its Subsidiaries involving the payment or
receipt of consideration (including non-cash, contingent and deferred
consideration) by the Borrower or any of its Subsidiaries with a fair market
value in excess of $5,000,000,000 (as determined by the Borrower in good faith
upon the consummation of such acquisition, disposition or investment), and any
related incurrence or repayment of Debt, that has occurred since the end of the
most recent fiscal quarter included in such balance sheet as if such
acquisition, disposition or investment, and any such incurrence or repayment of
Debt, had occurred on the last day of such fiscal quarter).

 

9

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Borrower and its Subsidiaries determined on a
Consolidated basis as of such date.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is approved by a majority of
the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases; provided
that all obligations of any Person that are or would be characterized as
operating lease obligations in accordance with GAAP on the Effective Date
(whether or not such operating lease obligations were in effect on such date)
shall, if so elected by the Borrower, continue to be accounted for as operating
lease obligations (and not as capital leases) for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses
(a) through (g) above or clause (i) below directly guaranteed in any manner by
such Person, or the payment of which is otherwise provided for by such Person,
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

10

--------------------------------------------------------------------------------


 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article 6 that notice be given
or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.06(b).

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of (A) the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
governmental authority or (B) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian or custodian or similar official by a
governmental authority under or based on the law of the country where such
Person is organized if the applicable law of such jurisdiction requires that
such appointment not be publicly disclosed, in any such case, where such
ownership or action, as applicable, does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding as to
such Lender absent manifest error, and such Lender shall be deemed to be a
Defaulting

 

11

--------------------------------------------------------------------------------


 

Lender (subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 8.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or

 

12

--------------------------------------------------------------------------------


 

Person who would be a Defaulting Lender upon becoming a Lender) nor the Borrower
nor any Affiliate of the Borrower shall qualify as an Eligible Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by one or more Persons publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by OFAC,
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act, and the Iran Threat Reduction and Syria Human Rights Act, each
as amended, section 1245 of the National Defense Authorization Act for Fiscal
Year 2012 or any Executive Order promulgated pursuant to any of the foregoing
((ii) (A) and (B) collectively, “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

13

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)        (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA  are being met with a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;

 

(b)        the application for a minimum funding waiver with respect to a Plan;

 

(c)        the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

 

(d)       the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)        the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA;

 

(f)        the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; or

 

(g)        the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could reasonably constitute grounds for
the termination of, or the appointment of a trustee to administer, a Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

14

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, subject to the implementation of a LIBOR Successor Rate
pursuant to the terms of this Agreement, the London interbank offered rate
(“LIBOR”) as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(such rate, as so published, the “LIBOR Screen Rate”) at approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
that if such rate is not available, the Eurocurrency Rate shall be the
arithmetic mean (rounded up to four decimal places) of the rates quoted by the
Reference Banks to leading banks in the London interbank market for the offering
of deposits in the applicable currency for such Interest Period, in each case as
of 11:00 A.M., London time on the Quotation Day.

 

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.13(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of

 

15

--------------------------------------------------------------------------------


 

the Federal Reserve System, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America, N.A. on such day on such transactions as determined
by the Administrative Agent.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon written notice received by the Administrative Agent not later
than 11:00 A.M. (Chicago time) on the third Business Day prior to the first day
of such Interest Period (or, at such later time as the Administrative Agent, in
its reasonable discretion, may agree to), select; provided, however, that:

 

(a)        the Borrower may not select any Interest Period that ends after the
Maturity Date;

 

(b)        Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration (it
being understood that the Borrower shall be permitted to make multiple
Borrowings consisting of Eurocurrency Rate Advances on the same date, each of
which may be of different durations);

 

16

--------------------------------------------------------------------------------


 

(c)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and

 

(d)       whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07(a), (b) and
(c).

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.07(e).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any amendments or notes entered into
in connection herewith.

 

“Losses” has the meaning specified in Section 8.04(b).

 

“Margin Stock” has the meaning provided in Regulation U.

 

17

--------------------------------------------------------------------------------


 

“Material Acquisition” shall mean any Acquisition involving the payment of
consideration (including non-cash, contingent and deferred consideration
(including obligations under any purchase price adjustment but excluding earnout
or similar payments)) by the Borrower or any of its Subsidiaries with a fair
market value in excess of $5,000,000,000 (as determined by the Borrower in good
faith upon consummation thereof).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group taken as a whole,
(b) the rights and remedies of the Administrative Agent or any Lender under this
Agreement, taken as a whole, or (c) the ability of the Borrower to perform its
payment obligations under this Agreement.

 

“Maturity Date” means the date that is 364 calendar days following the Closing
Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and employees of at least one Person other than
the Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could reasonably have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Notice” has the meaning specified in Section 8.02(d).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under,

 

18

--------------------------------------------------------------------------------


 

received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.13(b).

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01.

 

“Prepayment Minimum” means $50,000,000.

 

“Prepayment Multiple” means $5,000,000.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of earnings, equity and cash flows of the
Borrower and its Subsidiaries for the fiscal years ended on December 31, 2015,
December 31, 2016 and December 31, 2017 and (b) unaudited consolidated balance
sheets and related statements of earnings, equity and cash flows of the Borrower
and its Subsidiaries for the fiscal quarter ended March 31, 2018.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

19

--------------------------------------------------------------------------------


 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Effective Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Quotation Day” means with respect to any Interest Period, two Business Days
prior to the first day of such Interest Period, unless market practice differs
in the London interbank market for the Dollar, in which case the Quotation Day
shall be determined by the Administrative Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day shall be the last of those days).

 

“Reference Banks” means such banks (which shall not be less than two nor more
than four) that are leading dealers in the relevant market as may be appointed
by the Administrative Agent (and agreed by such bank) in consultation with the
Borrower.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, at least two Lenders holding, in the
aggregate, more than 50% of the unused Commitments and aggregate outstanding
principal amount of Advances at such time; provided that the Commitment of, and
the Advances held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Director, Capital Markets and Global Treasury
Operations and the General Counsel of the Borrower (or other executive officer
of the Borrower performing similar functions) or any other officer of the
Borrower responsible for overseeing or reviewing compliance with this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

20

--------------------------------------------------------------------------------


 

“Sanctions” has the meaning specified in the definition of Embargoed Person.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate or (b) was so maintained and in respect of which
the Borrower or any ERISA Affiliate could reasonably have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Ticking Fee Letter” means that certain fee letter, dated as of the date hereof,
among Bank of America, N.A., JPMorgan Chase Bank, N.A. and the Borrower, as it
may be amended, supplement or otherwise modified from time to time.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of the Advances.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons

 

21

--------------------------------------------------------------------------------


 

performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.   Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the word “through” means “through
and including” and each of the words “to” and “until” mean “to but excluding”.

 

Section 1.03.   Accounting Terms.  Except as otherwise expressly provided
herein, all accounting terms not specifically defined herein shall be construed
in accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”) (it being agreed that (A) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of a member of the Consolidated Group at “fair value”, as defined
therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof) and (B) notwithstanding anything to the
contrary in this Section 1.03 or in any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the disposition thereof has been entered into as discontinued operations, no pro
forma effect shall be given to any discontinued operations (and the EBITDA
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been
consummated). If at any time any change in GAAP would affect the calculation of
any covenant set forth herein and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such covenant shall continue to
be calculated in accordance with GAAP prior to such change and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders, concurrently with the
delivery of any financial

 

22

--------------------------------------------------------------------------------


 

statements or reports with respect to such covenant, statements setting forth a
reconciliation between calculations of such covenant made before and after
giving effect to such change in GAAP.

 

Section 1.04.   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereto.

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01.   The Advances.  Each Lender severally and not jointly agrees, on
the terms and conditions hereinafter set forth, to make Advances on the Closing
Date to the Borrower in an amount equal to (or, to the extent so requested by
the Borrower in its Notice of Borrowing, less than) such Lender’s Commitment
immediately prior to the making of the Advance.  Each Lender’s Commitment shall
expire upon the making of the Advances on the Closing Date. The Borrower may
prepay Advances pursuant to Section 2.09, provided that Advances may not be
reborrowed once repaid.

 

Section 2.02.   Making the Advances.  (a)  Each Borrowing shall be made on
notice by the Borrower, given not later than (x) 9:00 A.M. (Chicago time) on the
second Business Day prior to the Closing Date (or, at such later time as the
Administrative Agent, in its reasonable discretion, may agree to) in the case of
a Borrowing consisting of Eurocurrency Rate Advances or (y) 9:00 A.M. (Chicago
time) on the Closing Date in the case of a Borrowing consisting of Base Rate
Advances, to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier or other electronic communication. The notice of a
Borrowing (the “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, including by telecopier (or other electronic
communication) in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing (which shall be a Business Day),
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) initial Interest Period for such Advance, if such Borrowing is
to consist of Eurocurrency Rate Advances, and (v) account or accounts in which
the proceeds of the Borrowing

 

23

--------------------------------------------------------------------------------


 

should be credited.  Each Lender shall, before 10:00 A.M. (Chicago time) on the
Closing Date make available for the account of its Applicable Lending Office to
the Administrative Agent at the applicable Administrative Agent’s Office, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower in immediately available funds to the
account or accounts specified by the Borrower to the Administrative Agent in the
Notice of Borrowing relating to the applicable Borrowing.

 

(b)     Anything in Section 2.02(a) to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances if the obligation of the
Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.07 or 2.11 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

 

(c)      The Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any reasonable loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the Closing Date
the applicable conditions set forth in Article 3, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)     Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the Closing Date in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that any Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to pay or to repay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is paid
or repaid to the Administrative Agent, at (i) in the case of the Borrower, the
higher of (A) the interest rate applicable at the time to Advances comprising
such Borrowing and (B) the cost of funds incurred by the Administrative Agent in
respect of such amount and (ii) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender shall pay to the Administrative Agent such corresponding
principal amount, such amount so paid shall constitute such Lender’s Advance as
part of

 

24

--------------------------------------------------------------------------------


 

such Borrowing for all purposes of this Agreement. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(e)      The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the Closing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the Closing Date.

 

(f)      If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided herein, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to such Borrowing are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall promptly return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

Section 2.03.   Fees.  The Borrower shall pay to the Administrative Agent and
each Arranger for their respective accounts (or that of their applicable
Affiliate) such fees as may from time to time be agreed between the Borrower and
the Administrative Agent and/or such Arranger, including pursuant to the Ticking
Fee Letter and the Administrative Agent Fee Letter.

 

Section 2.04.   Termination or Reduction of the Commitments.  (a) Ratable
Reduction or Termination. The Borrower shall have the right, upon at least three
Business Days’ notice (or, if later, upon notice provided substantially
concurrently with the delivery of a Notice of Borrowing pursuant to
Section 2.02(a)(x)) to the Administrative Agent, to terminate in whole or
permanently reduce ratably in part the unused portions of Commitments of the
Lenders; provided that each partial reduction shall be in an aggregate amount of
not less than $50,000,000 and an integral multiple of $5,000,000 in excess
thereof; provided further that any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied; provided further that, for
the avoidance of doubt and for purposes of the Ticking Fee Letter, the
Commitments shall, if not yet drawn upon, expire and terminate at 11:59
p.m. (Chicago time) on June 30, 2018.

 

(b)     Defaulting Lender Commitment Reductions.  The Borrower may terminate the
unused amount of the Commitments of any Lender that is a Defaulting Lender upon
not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of
Section 2.17(c) will continue to apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

25

--------------------------------------------------------------------------------


 

Section 2.05.   Repayment of Advances.  The Borrower shall repay on the Maturity
Date to the Administrative Agent for the ratable account of the Lenders the
aggregate principal amount of all Advances made to the Borrower outstanding on
such date.

 

Section 2.06.   Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance made to it
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)         Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time and (B) the Applicable Margin, payable in
arrears quarterly on the last Business Day of each March,  June,  September and 
December,  during  such periods and on the date the Advances are paid in full.

 

(ii)        Eurocurrency Rate Advances.  During such periods as such Advance is
a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

(b)     Default Interest. Upon the occurrence and during the continuance of an
Event of Default pursuant to Section 6.01(a), the Administrative Agent shall,
upon the request of the Required Lenders, require the Borrower to pay interest
(“Default Interest”), which amount shall accrue as of the date of occurrence of
the Event of Default, on (i) amounts that are overdue, payable in arrears on the
dates referred to in Section 2.06(a)(i) or 2.06(a)(ii), at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such overdue amount pursuant to Section 2.06(a)(i) or 2.06(a)(ii) and (ii) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to Section 2.06(a)(i), provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

 

(c)      Additional Interest on Eurocurrency Rate Advances.  The Borrower shall
pay to each Lender, so long as and to the extent such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Advance of such

 

26

--------------------------------------------------------------------------------


 

Lender made to the Borrower that is a Eurocurrency Rate Advance, from the date
of such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (a) the
Eurocurrency Rate for the applicable Interest Period for such Advance from
(b) the rate obtained by dividing such Eurocurrency Rate by a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such Lender shall as soon as practicable provide notice to the
Administrative Agent and the Borrower of any such additional interest arising in
connection with such Advance, which notice shall be conclusive and binding,
absent demonstrable error.

 

Section 2.07.   Interest Rate Determination.  (a)  The Administrative Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.06(a)(i) or Section 2.06(a)(ii).

 

(b)     If, with respect to any Eurocurrency Rate Advances, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for such Interest Period, or
(ii) the Required Lenders notify the Administrative Agent that the Eurocurrency
Rate for any Interest Period for such Advances will not adequately and fairly
reflect the cost to the Required Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, either, (w) prepay such Advances or (x) Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended, until (in
the case of the foregoing clause (i)) a LIBOR Successor Rate is implemented in
accordance with clause (e) below or (in the case of the foregoing clauses (i) or
(ii)) the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.

 

(c)      If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances made to the Borrower in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Eurocurrency Rate Advances will automatically, on the last
day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

 

(d)     Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor be Converted into a Base Rate Advance
(unless the Required Lenders otherwise consent) and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.

 

27

--------------------------------------------------------------------------------


 

(e)      Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be made by notice to the Borrower and conclusive absent manifest error),
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined that:

 

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

 

(ii)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or

 

(iii)       syndicated loans being executed in the U.S. at the time, or that
include language similar to that contained in this Section, are generally being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have (with the consent of the Borrower) posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Advance  shall be suspended (to the extent of the affected
Eurocurrency Rate Advance or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, Conversion to or continuation of Eurocurrency Rate Advances (to
the extent of the affected Eurocurrency Rate Advances or Interest Periods)

 

28

--------------------------------------------------------------------------------


 

or, failing that, will be deemed to have Converted such request into a request
for Base Rate Advances (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall LIBOR Successor Rate be less than zero for
purposes of this Agreement.

 

Section 2.08.   Optional Conversion of Advances.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 10:00
A.M. (Chicago time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior), and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances made to the Borrower of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.01 and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion (which
shall be a Business Day), (ii) the Advances to be Converted, and if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

Section 2.09.   Optional Prepayments of Advances.  The Borrower may, upon
written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the proposed prepayment, given not later than
10:00 A.M. (Chicago time) on the date (which date shall be a Business Day) of
such proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Chicago time) at least two Business
Days prior to the date of such proposed prepayment (or, at such later time as
the Administrative Agent, in its reasonable discretion, may agree to), in the
case of a Borrowing consisting of Eurocurrency Rate Advances, and if such notice
is given, the Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing made to the Borrower in whole or
ratably in part, and in the case of any Eurocurrency Rate Advances, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that each partial prepayment shall be in an
aggregate principal amount of the Prepayment Minimum or a Prepayment Multiple in
excess thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made
on a date other than the last day of an Interest Period for such Eurocurrency
Rate Advance, the Borrower shall also pay any amount owing pursuant to
Section 8.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

29

--------------------------------------------------------------------------------


 

Section 2.10.   Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any directive, guideline or request from any central bank or
other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case after the date hereof (or with respect to
any Lender (or the Administrative Agent), if later, the date on which such
Lender (or the Administrative Agent) becomes a Lender (or the Administrative
Agent)), there shall be any increase in the cost to any Lender or the
Administrative Agent of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.10 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under
Section 2.13, (ii) Excluded Taxes, or (iii) Other Taxes), then the Borrower
shall from time to time, upon demand by such Lender or the Administrative Agent
(with a copy of such demand to the Administrative Agent, if applicable), pay to
the Administrative Agent for the account of such Lender (or for its own account,
if applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost.  A certificate describing such
increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(b)     If any Lender reasonably determines that compliance with any law or
regulation or any directive, guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), in each case promulgated or given after the date hereof (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), affects or would affect the amount of capital, insurance or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital, insurance or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, the Borrower
shall, from time to time upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital, insurance or liquidity to be
allocable to the existence of such Lender’s Advances or commitment to lend
hereunder. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent demonstrable error.

 

(c)      Notwithstanding anything in this Section 2.10 to the contrary, for
purposes of this Section 2.10, (A) the Dodd Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations issued thereunder or in
connection therewith or in implementation thereof, and (B) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements
or the Basel Committee on Banking Supervision (or any similar or successor
agency, or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III) shall be deemed to have been enacted following the date
hereof (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender). Notwithstanding the foregoing in this Section

 

30

--------------------------------------------------------------------------------


 

2.10, no Lender shall demand compensation pursuant to this Section 2.10 unless
such Lender is making corresponding demands on similarly situated borrowers in
comparable credit facilities to which such Lender is a party.

 

Section 2.11.   Illegality.   Notwithstanding any other provision of this
Agreement, (a) if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically, upon such notification, be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and each Lender that the circumstances causing such
suspension no longer exist.

 

Section 2.12.   Payments and Computations.  (a)  The Borrower shall make each
payment required to be made by it under this Agreement not later than 11:00
A.M. (Chicago time) on the day when due to the Administrative Agent at the
applicable Administrative Agent’s Office in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest ratably (other than amounts payable
pursuant to Section 2.02(c), 2.06(c), 2.10, 2.11(a), 2.13, 2.14 or 8.04(c)) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the
assignor for amounts which have accrued to but excluding the effective date of
such assignment and to the assignee for amounts which have accrued from and
after the effective date of such assignment. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

 

(b)     The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by the Borrower is not made when due hereunder, to charge
from time to time against any or all of the Borrower’s accounts with such Lender
any amount so due, unless otherwise agreed between the Borrower and such Lender.

 

31

--------------------------------------------------------------------------------


 

(c)      All computations of interest based on the Base Rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate (other than determinations of the Base Rate made at any time
by reference to the Federal Funds Rate), shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or such fees are payable. Each determination by
the Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(d)     Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest; provided, however, that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(e)      Unless the Administrative Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

Section 2.13.   Taxes.  (a)  Any and all payments by or on behalf of the
Borrower under any Loan Document shall be made, in accordance with Section 2.12,
free and clear of and without deduction for any and all present or future Taxes,
including levies, imposts, deductions, charges and withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and each
Agent, (i) taxes imposed on (or measured by) its overall net income (however
denominated), franchise taxes, and branch profits taxes, in each case only to
the extent imposed by the jurisdiction under the laws of which such Lender or
such Agent, as the case may be, is organized or any political subdivision
thereof, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof or as a result of a present or former connection
between such Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Advance
or Loan Document), (ii) any branch profits Taxes imposed by the United States,
(iii) backup withholding Tax imposed by the United States on payments by the
Borrower to any Lender, (iv) any Tax that is imposed by the United States by
reason of

 

32

--------------------------------------------------------------------------------


 

such recipient’s failure to comply with Section 2.13(f), and (v) any taxes
imposed under FATCA, including as a result of such recipient’s failure to comply
with Section 2.13(f)(iii) (all such excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments under any Loan
Document being hereinafter referred to as “Excluded Taxes”). If the Borrower
shall be required by applicable law to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Lender or any Agent, (A) the
Borrower shall make such deductions and (B) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. If the Borrower shall be required by applicable
law to deduct any Taxes other than Excluded Taxes from or in respect of any sum
payable under any Loan Document to any Lender or any Agent, the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

 

(b)     In addition, without duplication of any other obligation set forth in
this  Section 2.13, the Borrower agrees to pay any present or future stamp and
documentary Taxes and any other excise or property Taxes, charges or similar
levies that arise from any payment made by it under any Loan Document or from
the execution, delivery or registration of, or performance under, or otherwise
with respect to, any Loan Document (hereinafter referred to as “Other Taxes”),
except to the extent such Other Taxes are Other Connection Taxes imposed solely
as a result of an assignment or the designation of a new Applicable Lending
Office.

 

(c)      Without duplication of any other obligation set forth in this
Section 2.13, the Borrower shall indemnify each Lender and each Agent for the
full amount of Taxes (other than Excluded Taxes) and Other Taxes (except to the
extent such Other Taxes are Other Connection Taxes imposed solely as a result of
an assignment or the designation of a new Applicable Lending Office) imposed on
or paid by such Lender or such Agent, as the case may be, in respect of Advances
made to the Borrower and any liability (including, without limitation,
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
such Agent, as the case may be, makes written demand therefor.

 

(d)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 8.07(e) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate describing in reasonable detail the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any

 

33

--------------------------------------------------------------------------------


 

and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

 

(e)      Within 30 days after the date of any payment of Taxes or Other Taxes
for which the Borrower is responsible under this  Section 2.13, the Borrower
shall furnish to the Administrative Agent, at its address as specified pursuant
to Section 8.02, the original or a certified copy of a receipt evidencing
payment thereof.

 

(f)        (i)         Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(f)(iii) below) or the documentation set
forth in Section 2.13(f)(ii) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)        Without limiting the generality of the foregoing, any Foreign
Lender, if it is legally entitled to do so, shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(A)         executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

 

(B)         executed originals of IRS Form W-8ECI;

 

(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (1) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of either Borrower within the meaning of section 881(c)(3) (B) of the Code, or
(C) a “controlled foreign corporation” described in

 

34

--------------------------------------------------------------------------------


 

section 881(c)(3)(C) of the Code and (2) executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E; or

 

(D)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a portfolio interest certificate in compliance with
Section 2.13(f)(ii)(C)(1), IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a certificate
in compliance with Section 2.13(f)(ii)(C)(1) on behalf of such partner or
partners.

 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(iii)             If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause 2.13(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     In the event that an additional payment is made under Section 2.13(a) or
2.13(c) for the account of any Lender and such Lender, in its sole discretion
exercised in good faith, determines that it has irrevocably received a refund of
any tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it determines that it can do so without prejudice to
the retention of the amount of such refund, pay to the

 

35

--------------------------------------------------------------------------------


 

Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.13(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)     Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

(i)      For purposes of this Section 2.13, the term “applicable law” includes
FATCA.

 

Section 2.14.   Sharing of Payments, Etc.  Subject to Section 2.17 in the case
of a Defaulting Lender, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(c), Section 2.06(c), Section 2.10, 2.11(a), or 8.04(c)) in excess
of its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The provisions of this
Section 2.14 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

Section 2.15.   Use of Proceeds.  The proceeds of the Advances shall be
available, and the Borrower agrees that it shall apply such proceeds, for
general corporate purposes of the Borrower and its Subsidiaries, including to
finance the repayment of indebtedness

 

36

--------------------------------------------------------------------------------


 

and share repurchases and to pay fees and expenses incurred in connection
therewith and with the Transactions.

 

Section 2.16.   Evidence of Debt.  (a) The Register maintained by the
Administrative Agent pursuant to Section 8.07(d) shall include (i) the date and
amount of each Borrowing made hereunder by the Borrower, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

(b)     Entries made reasonably and in good faith by the Administrative Agent in
the Register pursuant to subsection (a) above shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to each Lender under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit, expand or otherwise affect the obligations
of the Borrower under this Agreement.

 

Section 2.17.   Defaulting Lenders.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (it being understood that the determination of whether a Lender is no
longer a Defaulting Lender shall be made as described in Section 2.17(b)):

 

(i)         to the fullest extent permitted by applicable law, such Lender will
not be entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

(ii)        the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 8.07.

 

(b)     If the Borrower and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will

 

37

--------------------------------------------------------------------------------


 

so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein, such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)      Any payment of principal, interest, fees or other amounts received by
the Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 8.05 shall be applied at such time or times as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as reasonably determined by the Administrative
Agent; third, as the Borrower may request, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or
otherwise pursuant to this Section 2.17(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

Section 2.18.   Mitigation.  (a) Each Lender shall promptly notify the Borrower
and the Administrative Agent of any event of which it has knowledge that will
result in, and will use reasonable commercial efforts available to it (and not,
in such Lender’s good faith judgment, otherwise disadvantageous to such Lender)
to mitigate or avoid, (i) any obligation by the Borrower to pay any amount
pursuant to Section 2.10 or 2.13 or (ii) the occurrence of any circumstance
described in Section 2.11 (and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Borrower and the Administrative Agent).
In furtherance of the foregoing, each Lender will designate a different funding
office if such designation will avoid (or reduce the cost to the Borrower of)
any event described in clause (i) or (ii) of the preceding sentence and such
designation will not, in such Lender’s good faith judgment, be otherwise
disadvantageous to such Lender.

 

38

--------------------------------------------------------------------------------


 

(b)        Notwithstanding any other provision of this Agreement, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to Section 2.10 within 180 days after such
Lender obtains knowledge of such event or circumstance, then such Lender shall
not be entitled to compensation from the Borrower for any amount arising prior
to the date which is 180 days before the date on which such Lender notifies the
Borrower of such event or circumstance.

 

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

 

Section 3.01.   Conditions Precedent to Effective Date.  This Agreement shall
become effective on and as of the first date on which the following conditions
precedent have been satisfied (or waived in accordance with Section 8.01):

 

(a)      The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the other Loan
Documents signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include .pdf or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)     All fees and other amounts then due and payable by the Consolidated
Group to the Administrative Agent, the Arranger and the Lenders under the Loan
Documents or pursuant to any fee or similar letters relating to the Loan
Documents shall be paid, to the extent invoiced by the relevant person at least
one Business Day prior to the Effective Date and to the extent such amounts are
payable on or prior to the Effective Date.

 

(c)      The Administrative Agent shall have received on or before the Effective
Date, each dated on or, as applicable, prior to such date:

 

(i)         Certified copies of the resolutions or similar authorizing
documentation of the governing body of the Borrower authorizing the Transactions
and such Person to enter into and perform its obligations under the Loan
Documents to which it is a party;

 

(ii)        A good standing certificate or similar certificate dated a date
reasonably close to the Effective Date from the jurisdiction of organization of
the Borrower;

 

(iii)       A customary certificate of the Borrower certifying the names and
true signatures of its officers authorized to sign this Agreement and the other
documents to be delivered by it hereunder; and

 

(iv)       A favorable opinion letter of Wachtell, Lipton, Rosen & Katz in form
and substance reasonably satisfactory to the Administrative Agent.

 

39

--------------------------------------------------------------------------------


 

(d)     The Administrative Agent shall have received, at least 3 Business Days
prior to the Effective Date, so long as requested no less than 10 Business Days
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to the Borrower.

 

(e)      Since December 31, 2017, except to the extent disclosed in any Annual
Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report on
Form 8-K, in each case filed by the Borrower with the Securities and Exchange
Commission after such date and on or prior to the Effective Date, there shall
not have occurred any event or condition that has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 8.01), and such notice shall be
conclusive and binding.

 

Section 3.02.   Conditions Precedent to Closing Date.  The obligation of each
Lender to make an Advance on the Closing Date is subject to the satisfaction (or
waiver in accordance with Section 8.01) of solely the following conditions:

 

(a)      The Effective Date shall have occurred.

 

(b)     On the Closing Date, (x) no Default is continuing or would result from
the proposed Borrowing and (y) each of the representations and warranties set
forth in Section 4.01 (other than the representations and warranties set forth
in Section 4.01(f)) are true and correct in all material respects (except to the
extent such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) as of the Closing
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of such
earlier date.

 

(c)      All fees and other amounts due and payable by the Borrower and its
Subsidiaries to the Arranger, the Administrative Agent and the Lenders under the
Loan Documents or pursuant to any fee or similar letters relating to the Loan
Documents shall be paid, to the extent invoiced at least one Business Day prior
to the Closing Date by the relevant person and to the extent such amounts are
payable on or prior to the Closing Date.

 

(d)     The Administrative Agent shall have received the Notice of Borrowing in
accordance with Section 2.02.

 

40

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.   Representations and Warranties.  The Borrower represents and
warrants on the Effective Date and the Closing Date (it being understood the
conditions to the Effective Date are solely those set out in Section 3.01 and
the conditions to the obligation of each Lender to make an Advance on the
Closing Date are solely those set out in Section 3.02) as follows:

 

(a)      The Borrower is duly organized, validly existing and in good standing
(to the extent that such concept exists) under the laws of its jurisdiction of
organization.

 

(b)     The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents to which it is a party (i) are within the
Borrower’s organizational powers, (ii) have been duly authorized by all
necessary organizational action, (iii) do not contravene (A) the Borrower’s
charter or by-laws or other organizational documents or (B) any law, regulation
or contractual restriction binding on or affecting the Borrower and (iv) will
not result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Consolidated Group (other than Liens
created or required to be created pursuant to the terms hereof), except, in the
case of clause (iii)(B) and (iv), as would not be reasonably expected to have a
Material Adverse Effect.

 

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement and
the consummation of the transactions contemplated hereby.

 

(d)     This Agreement and the other Loan Documents have been duly executed and
delivered by the Borrower. This Agreement and the other Loan Documents are
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with its terms, except as affected by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.

 

(e)      Each of the Previously Delivered Financial Statements present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, except as may be
indicated in the notes thereto and subject to year-end audit adjustments and the
absence of footnotes in the case of unaudited financial statements.

 

41

--------------------------------------------------------------------------------


 

(f)      As of the Effective Date, there is no action, suit, investigation,
litigation or proceeding (including, without limitation, any Environmental
Action), affecting the Consolidated Group pending or, to the knowledge of the
Borrower, threatened before any court, governmental agency or arbitrator that
would reasonably be expected to be adversely determined, and if so determined,
(i) would reasonably be expected to have a material adverse effect on the
financial condition or results of operations of the Consolidated Group taken as
a whole (other than the litigation set forth on Schedule 4.01(f) attached
hereto) or (ii) would adversely affect the legality, validity and enforceability
of any material provision of this Agreement in any material respect.

 

(g)     Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets of the Borrower and of the Consolidated
Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be Margin Stock.

 

(h)     All written information (other than the Projections) concerning the
Borrower and its Subsidiaries and the transactions contemplated hereby or
otherwise prepared by the Borrower and its Subsidiaries and furnished by such
Persons to the Agents or the Lenders prior to the Effective Date in connection
with the negotiation of this Agreement when taken as a whole, was true and
correct in all material respects as of the date when furnished by such Person to
the Agents or the Lenders and did not, taken as a whole, when so furnished
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made. The Projections and
estimates and information of a general economic nature prepared by the Borrower
or its Subsidiaries and that have been furnished by such Person to any Lenders
or the Administrative Agent prior to the Effective Date in connection with the
transactions contemplated hereby were prepared in good faith based upon
assumptions believed by such Person to be reasonable as of the date of such
Projections (it being understood that actual results may vary materially from
the Projections).

 

(i)      (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which would reasonably be expected to have a Material
Adverse Effect and (ii) as of the Closing Date, the Borrower is not and will not
be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified
by Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Commitments or the Advances.

 

(j)      As of the last annual actuarial valuation date prior to the Effective
Date, the AbbVie Pension Plan was not in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code) and no other Plan was in at-risk
status (as defined in Section 430(i)(4) of the Internal Revenue Code), and since
such annual actuarial valuation date there has been no material adverse change
in the funding status of any Plan that would reasonably be expected to cause
such Plan to be in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code).

 

42

--------------------------------------------------------------------------------


 

(k)     Neither the Borrower nor any ERISA Affiliate (i) is reasonably expected
to incur any Withdrawal Liability to any Multiemployer Plan or has incurred any
such Withdrawal Liability that has not been satisfied in full or (ii) has been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
insolvent (within the meaning of Section 4245 of ERISA) or has been determined
to be in “endangered” or “critical’ status (within the meaning of Section 432 of
the Internal Revenue Code or Section 305 of ERISA), and no such Multiemployer
Plan is reasonably expected to be insolvent or in “endangered” or “critical”
status.

 

(l)      (i) The operations and properties of the Consolidated Group comply in
all respects with all applicable Environmental Laws and Environmental Permits
except to the extent that the failure to so comply, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect; all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without any ongoing obligations or costs except to the
extent that such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

 

(m)    (i) None of the properties currently or formerly owned or operated by a
member of the Consolidated Group is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrower, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrower, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)     No member of the Consolidated Group is undertaking, and no member of the
Consolidated Group has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous

 

43

--------------------------------------------------------------------------------


 

Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by a member of the
Consolidated Group have been disposed of in a manner that, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(o)     No member of the Consolidated Group is an “investment company”, or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended). Neither the making of any Advances nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(p)     The Advances and all related obligations of the Borrower under this
Agreement rank pari passu with all other unsecured obligations of the Borrower
that are not, by their terms, expressly subordinate to the obligations of the
Borrower hereunder.

 

(q)     The proceeds of the Advances will be used in accordance with
Section 2.15.

 

(r)      No member of the Consolidated Group or any of their respective officers
or directors (a) have violated or is in violation of, in any material respects,
or has engaged in any conduct or dealings that would be sanctionable under any
applicable material anti-money laundering law or any Sanctions or (b) is an
Embargoed Person; provided that if any member of the Consolidated Group (other
than the Borrower) becomes an Embargoed Person pursuant to clause (b)(iii) of
the definition thereof as a result of a country or territory becoming subject to
any applicable Sanctions program after the Effective Date, such Person shall not
be an Embargoed Person so long as (x) the Borrower is taking reasonable steps to
either obtain an appropriate license for transacting business in such country or
territory or to cause such Person to no longer reside, be organized or chartered
or have a place of business in such country or territory and (y) such Person’s
residing, being organized or chartered or having a place of business in such
country or territory would not be reasonably expected to have a Material Adverse
Effect. The Consolidated Group have adopted and maintain policies and procedures
designed to ensure compliance and are reasonably expected to continue to ensure
compliance with Sanctions.

 

(s)      No member of the Consolidated Group is in violation, in any material
respects, of any applicable law, relating to anti-corruption (including the FCPA
and the United Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the USA PATRIOT ACT, the
United Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime
and Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom

 

44

--------------------------------------------------------------------------------


 

Terrorism (United Nations Measures) Order of 2009 and the United Kingdom
Terrorist Asset-Freezing etc. Act of 2010). The Consolidated Group have adopted
and maintain policies and procedures designed to ensure compliance and are
reasonably expected to continue to ensure compliance with Anti-Corruption Laws.

 

ARTICLE 5

COVENANTS

 

Section 5.01.   Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)      Compliance with Laws, Etc.  Comply, and cause each member of the
Consolidated Group to comply, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, compliance with ERISA
and Environmental Laws), except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(b)     Payment of Taxes, Etc.  Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(c)      Maintenance of Insurance.  Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

 

(d)     Preservation of Existence, Etc.  Do, or cause to be done, all things
necessary to preserve and keep in full force and effect its (i) existence and
(ii) rights (charter and statutory) and franchises; provided, however, that the
Borrower may consummate any merger or consolidation permitted under
Section 5.02(b); and provided further that the Borrower shall not be required to
preserve any such right or franchise if the management of the Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Lenders.

 

(e)      Visitation Rights.  At any reasonable time and from time to time during
normal business hours (but not more than once annually if no Event of Default
has occurred and is continuing), upon reasonable notice to the Borrower, permit
the Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to

 

45

--------------------------------------------------------------------------------


 

examine and make copies of and abstracts from the records and books of account,
and visit the properties, of the Consolidated Group, and to discuss the affairs,
finances and accounts of the Consolidated Group with any of the members of the
senior treasury staff of the Borrower.

 

(f)      Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the
Consolidated Group sufficient to permit the preparation of financial statements
in accordance with GAAP.

 

(g)     Maintenance of Properties, Etc.  Cause all of its properties that are
used or useful in the conduct of its business or the business of any member of
the Consolidated Group to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, and cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

 

(h)     Transactions with Affiliates.  Conduct, and cause each member of the
Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
provisions of this Section 5.01(h) shall not apply to the following:

 

(i)         the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)        payment of, or other consideration in respect of, compensation to,
the making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)       transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

46

--------------------------------------------------------------------------------


 

(iv)       transactions with joint ventures for the purchase or sale of property
or other assets and services entered into in the ordinary course of business and
in a manner consistent with past practices;

 

(v)        transactions ancillary to or in connection with the Transactions;

 

(vi)       transactions approved by a majority of Disinterested Directors of the
Borrower or of the relevant member of the Consolidated Group in good faith; or
any transaction in respect of which the Borrower delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the board of directors
of the Borrower (or the board of directors of the relevant member of the
Consolidated Group) from an accounting, appraisal or investment banking firm
that is (a) in the good faith determination of the Borrower qualified to render
such letter and (b) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the Borrower or the relevant member of the Consolidated Group, as applicable,
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

(i)      Reporting Requirements.  Furnish to the Administrative Agent for
further distribution to the Lenders:

 

(i)         as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
Consolidated balance sheet of the Consolidated Group as of the end of such
quarter and Consolidated statements of earnings and cash flows of the
Consolidated Group for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments);

 

(ii)        as soon as available and in any event within 100 days after the end
of each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Consolidated Group, containing a Consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year and Consolidated statements
of earnings and cash flows of the Consolidated Group for such fiscal year, in
each case accompanied by an unqualified opinion or an opinion reasonably
acceptable to the Required Lenders by Ernst & Young LLP or other independent
public accountants of recognized national standing;

 

(iii)       simultaneously with each delivery of the financial statements
referred to in subclauses (i) and (ii) of this Section 5.01(i), a certificate of
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Borrower to
cure such Default or Event of Default), including, if such covenant is tested at
such time,

 

47

--------------------------------------------------------------------------------


 

setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03;

 

(iv)       as soon as possible and in any event within five days after any
Responsible Officer of the Borrower shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)        promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, in their capacity as
such, and copies of all reports and registration statements that members of the
Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange;

 

(vi)       promptly after a Responsible Officer of the Borrower obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(ii); and

 

(vii)      such other information respecting the Consolidated Group as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

(j)      Sanctions and FCPA.  The Borrower shall ensure and shall cause each
member of the Consolidated Group to ensure, and, to their knowledge, their
respective officers, employees, directors and agents (in their capacity as
officers, employees, directors or agents, respectively, of the Borrower or
another member of the Consolidated Group), shall ensure, that the proceeds of
any Advances shall not be used by such Persons (i) to fund any activities or
business of or with any Embargoed Person, or in any country or territory, that
at the time of such funding is the target of any Sanctions, (ii) in any other
manner that would result in a violation of any Sanctions by the Agents, Lenders,
the Borrower or any member of the Consolidated Group or (iii) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such availability).
The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively,

 

48

--------------------------------------------------------------------------------


 

“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

 

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its respective Affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC”; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 8.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designed “Public Side Information”; and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

Section 5.02.   Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:

 

(a)      Liens, Etc.  Incur, issue, assume or guarantee, or permit any Domestic
Subsidiary to incur, issue, assume or guaranty, at any time, any Borrowed Debt
secured by a Lien on any Principal Domestic Property of the Borrower or any
Domestic Subsidiary, or any shares of stock or Borrowed Debt of any Domestic
Subsidiary (other than Margin Stock), without effectively providing that the
Advances outstanding at such time (together with, if the Borrower shall so
determine, any other Borrowed Debt of the Borrower or such Domestic Subsidiary
existing  at  such  time  or thereafter created that is not subordinate to the
Advances) shall be secured equally and ratably with (or prior to) such secured
Borrowed Debt, so long as such secured Borrowed Debt shall be so secured,
unless, after giving effect thereto, the aggregate amount of all such secured
Borrowed Debt would not exceed 15% of Consolidated Net Assets; provided,
however, that this Section 5.02(a) shall not apply to, and there shall be
excluded from secured Borrowed Debt in any computation under this
Section 5.02(a), Borrowed Debt secured by:

 

(i)         Liens on property of, or on any shares of stock or Borrowed Debt of,
any Person existing at the time such Person becomes a Domestic Subsidiary;

 

(ii)        Liens in favor of the Borrower or any Domestic Subsidiary;

 

(iii)       Liens on property of the Borrower or any Domestic Subsidiary in
favor of the United States or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States or any State
thereof,

 

49

--------------------------------------------------------------------------------


 

or in favor of any other country, or any political subdivision thereof, to
secure partial, progress, advance or other payments pursuant to any contract or
statute;

 

(iv)       Liens on property, shares of stock or Borrowed Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation) or to secure the payment of all or any part of the purchase price
or construction or improvement cost thereof or to secure any Debt incurred prior
to, at the time of, or within 180 days after, the acquisition of such property
or shares or Borrowed Debt or the completion of any such construction or
improvement for the purpose of financing all or any part of the purchase price
or construction or improvement cost thereof;

 

(v)        Liens existing on the Effective Date;

 

(vi)       Liens incurred in connection with pollution control, industrial
revenue or similar financing;

 

(vii)      survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases, licenses, special assessments,
rights of way covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Domestic Subsidiary; and

 

(viii)     any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Borrowed Debt secured
by any Lien referred to in subclauses (i) through (vii) of this Section 5.02(a);
provided, that (i) such extension renewal or replacement Lien shall be limited
to all or a part of the same property, shares of stock or Debt that secured the
Lien extended, renewed or replaced (plus improvements on such property) and
(ii) the Borrowed Debt secured by such Lien at such time is not increased.

 

(b)     Mergers, Etc.  Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (other than Margin Stock)
(whether now owned or hereafter acquired) to, any Person, or permit any member
of the Consolidated Group to do so, except that:

 

(i)         any member of (x) the Consolidated Group other than the Borrower may
merge or consolidate with or into, or (y) the Consolidated Group may dispose of
assets to, in each case, any other member of the Consolidated Group;

 

(ii)        the Borrower may merge with any other Person so long as (A) the
Borrower is the surviving entity or (B) the surviving entity shall
succeedassume, by agreement reasonably satisfactory in form and substance to the
Required

 

50

--------------------------------------------------------------------------------


 

Lenders, to all of the businesses and operations of the Borrower and shall
assume all of the rights and obligations of the Borrower under this Agreement
and the other Loan Documents;

 

(iii)       any member of the Consolidated Group (other than the Borrower) may
merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of all or any portion of its assets so long as (A) the
consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition is at least equal to the fair market value
of such assets and (B) no Material Adverse Effect would reasonably be expected
to result from such merger, consolidation, conveyance, transfer, lease or other
disposition;

 

provided, in the cases of clause (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)      Accounting Changes.  Change the Borrower’s fiscal year-end from
December 31 of each calendar year.

 

(d)     Change in Nature of Business.  Make any material change in the nature of
the business of the Consolidated Group, taken as a whole, from that carried out
by the Borrower and its Subsidiaries on the Effective Date; it being understood
that this Section 5.02(d) shall not prohibit members of the Consolidated Group
from conducting any business or business activities incidental or related to
such business as carried on as of the Effective Date or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

Section 5.03.   Financial Covenant.

 

(a)      Beginning on the last day of the first full fiscal quarter ending after
the Closing Date and on the last day of each fiscal quarter ending thereafter,
the Borrower will not permit, as of the last day of any such fiscal quarter, the
ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA of
the Borrower (the “Consolidated Leverage Ratio”) for the four consecutive fiscal
quarter period ending as of such date to exceed 3.75:1.00.1.00; provided, that
at the election of the Borrower, exercised by written notice delivered by the
Borrower to the Administrative Agent at any time prior to the date that is
thirty (30) days following consummation of any Material Acquisition by the
Borrower or any Subsidiary such maximum Consolidated Leverage Ratio shall be
increased to 4.25:1.00 with respect to the last day of the fiscal quarter during
which such Material Acquisition shall have been consummated and the last day of
each of the immediately following three consecutive fiscal quarters.

 

(b)     At any time after the definitive agreement for any Material Acquisition
shall have been executed (or, in the case of a Material Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof), any Acquisition
Debt (and the proceeds of such

 

51

--------------------------------------------------------------------------------


 

Acquisition Debt) shall be excluded from the definition of Consolidated Leverage
Ratio; provided that (x) the definitive documentation relating to such
Acquisition Debt shall contain “special mandatory redemption” or escrow
provisions (or other similar provisions) or otherwise require such indebtedness
to be redeemed or prepaid if such Material Acquisition is not consummated by a
date specified in such definitive documentation and (y) if the definitive
agreement (or, in the case of a tender offer or similar transaction, the
definitive offer document) for such Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Material Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Acquisition Debt, such
Acquisition Debt is so redeemed or prepaid by the date that it is required to be
redeemed or prepaid in such circumstances pursuant to the terms of such
Acquisition Debt.

 

ARTICLE 6

EVENTS OF DEFAULT

 

Section 6.01.   Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)      The Borrower shall fail (i) to pay any principal of any Advance when
the same becomes due and payable or (ii) to pay any interest on any Advance or
make any payment of fees or other amounts payable under this Agreement within
five Business Days after the same becomes due and payable; or

 

(b)     Any representation or warranty made by the Borrower herein or in any
other Loan Document or by the Borrower (or any of its officers or directors) in
connection with this Agreement or in any certificate or other document furnished
pursuant to or in connection with this Agreement, if any, in each case shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c)      (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d)(i), 5.01(hi)(iv), 5.02(a), 5.02(b),
5.02(d) or 5.03 or (ii) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(e) or clauses (i)-(iii) or
(v)-(vii) of Section 5.01(i) if such failure shall remain unremedied for 10
Business Days after written notice thereof shall have been given to the Borrower
by the Administrative Agent or any Lender, or (iii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement, if any, in each case on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or

 

(d)     The Borrower or any Significant Subsidiary shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount, or, in the case of any Hedge Agreement, having a maximum
Agreement Value, of at least $200,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Significant Subsidiary, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or

 

52

--------------------------------------------------------------------------------


 

otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or the
Borrower shall default in its obligations under any agreement or instrument
relating to any such Debt (other than any such default arising solely out of the
violation by the Borrower of any covenant or agreement in any way restricting
the Borrower’s right or ability to sell, pledge or otherwise dispose of Margin
Stock), which default shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or

 

(e)      The Borrower or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Borrower or any Significant Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

 

(f)      Any one or more judgments or orders for the payment of money in excess
of $200,000,000 shall be rendered against a member of the Consolidated Group and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) within 60 days after the entry, issue, or
levy thereof, such judgment or order has not been paid or discharged or stayed
pending appeal, or, after the expiration of any such stay, such judgment or
order has not been paid or discharged;  provided, however, that, for purposes of
determining whether an Event of Default has occurred under this Section 6.01(f),
the amount of any such judgment or order shall be reduced to the extent that
(A) such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (B) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, such judgment
or order; or

 

(g)     (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into or exchangeable for such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of the Borrower (on
a fully diluted basis); or (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, a majority of the members
of the board of directors of the Borrower shall not be Continuing Directors; or

 

53

--------------------------------------------------------------------------------


 

(h)     One or more of the following shall have occurred or is reasonably
expected to occur, which in each case would reasonably be expected to result in
a Material Adverse Effect: (i) any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or
(iii) the insolvency, being in “endangered” or “critical” status or termination
of a Multiemployer Plan; or

 

(i)      This Agreement shall cease to be valid and enforceable against the
Borrower (except to the extent it is terminated in accordance with its terms) or
the Borrower shall so assert in writing;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default under Section 6.01(e), (A) the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE 7
THE AGENTS

 

Section 7.01.   Authorization and Action.  Each Lender hereby irrevocably
appoints Bank of America, N.A. (or an Affiliate thereof designated by it) to act
on its behalf as the Administrative Agent hereunder and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 7 (other than (x) Section 7.10, to the extent set
forth therein  and (y) the third sentence of Section 7.04) are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions (other than
the third sentence of Section 7.04).

 

Section 7.02.   Administrative Agent Individually.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender. Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind

 

54

--------------------------------------------------------------------------------


 

of business with any member of the Consolidated Group or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

Section 7.03.   Duties of Administrative Agent; Exculpatory Provisions.  (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature, and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
or in any other Loan Document. Without limiting the generality of the foregoing,
the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers but shall be required to act or
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written direction of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in any other Loan Document); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or any of its Affiliates to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law.

 

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01 or Section 6.01) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until the Borrower or any Lender shall have given notice to the
Administrative Agent describing such Default or Event of Default.

 

(c)      Neither the Administrative Agent nor any other Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement and any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)     Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender, and
each Lender

 

55

--------------------------------------------------------------------------------


 

confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its Related
Parties.

 

Section 7.04.   Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the Effective Date, the making of any Advance or the Closing Date
that by its terms must be fulfilled to the satisfaction of a Lender, each Lender
shall be deemed to have consented to, approved or accepted such condition unless
(i) an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the occurrence of the Effective Date, the making of such Advance or the
Closing Date, as applicable, and (ii) in the case of a condition to the making
of an Advance, such Lender shall not have made available to the Administrative
Agent such Lender’s ratable portion of such Borrowing.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 7.05.   Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub agent and the Related Parties of the Administrative Agent
and each such sub agent shall be entitled to the benefits of all provisions of
this Article 7 and Section 8.04 (as though such sub-agents were the
“Administrative Agent” under this Agreement) as if set forth in full herein with
respect thereto.

 

Section 7.06.   Resignation of Administrative Agent.  (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right (with the consent of the Borrower provided that no consent
of the Borrower shall be required if an Event of Default pursuant to
Section 6.01(a) or (e) has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders (and with
the consent of the Borrower,

 

56

--------------------------------------------------------------------------------


 

provided that no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, such Person shall
automatically and without the taking of any action by any Person, be removed as
Administrative Agent on the date that is 30 days following the date such Person
became a Defaulting Lender (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”). In connection therewith, the
Required Lenders, in consultation with the Borrower, shall appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment on or prior to the Removal Effective Date,
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations to be made by, to or through the Administrative Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article 7 and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 7.07.   Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or

 

57

--------------------------------------------------------------------------------


 

not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

Section 7.08.   Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances made by each of
them (or, if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not promptly reimbursed for such expenses by the Borrower.

 

Section 7.09.   Other Agents.  None of the Lenders identified on the facing
page or signature pages of this Agreement as a “syndication agent” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

Section 7.10.   ERISA.  (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower,  that at least one of the following is and will be true:

 

(i)         such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Advances or the Commitments,

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain

 

58

--------------------------------------------------------------------------------


 

transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

 

(i)         none of the Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto),

 

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

59

--------------------------------------------------------------------------------


 

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

 

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)        no fee or other compensation is being paid directly to the Agents or
any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Advances, the Commitments or this Agreement.

 

(c)      The Agents and the Arrangers hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Advances, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Advances or the
Commitments for an amount less than the amount being paid for an interest in the
Advances or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.01.   Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing, do any of the following:

 

(i)         waive any of the conditions specified in Sections 3.01 or 3.02
unless signed by each Lender directly and adversely affected thereby;

 

60

--------------------------------------------------------------------------------


 

(ii)        increase or extend the Commitments of a Lender or subject a Lender
to any additional obligations, unless signed by such Lender;

 

(iii)       reduce the principal of, or stated rate of interest on, the
Advances, the stated rate at which any fees hereunder are calculated or any
other amounts payable hereunder, unless signed by each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of the Borrower to pay Default Interest;

 

(iv)       postpone any date fixed for any payment of principal of, or interest
on, the Advances or any fees or other amounts payable hereunder, unless signed
by each Lender directly and adversely affected thereby;

 

(v)        change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that, in each case,
shall be required for the Lenders or any of them to take any action hereunder,
unless signed by all Lenders; or

 

(vi)       amend this Section 8.01, unless signed by all Lenders;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.

 

Section 8.02.   Notices, Etc.  (a)  All notices and other communications
provided for hereunder shall be in writing (including telecopier) and mailed,
telecopied or delivered, if to the Borrower or the Administrative Agent, to the
address, telecopier number or if applicable, electronic mail address, specified
for such Person on Schedule II; or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed or
telecopied, be effective three Business Days after being deposited in the mails,
postage prepaid, or upon confirmation of receipt (except that if electronic
confirmation of receipt is received at a time that the recipient is not open for
business, the applicable notice or communication shall be effective at the
opening of business on the next business day of the recipient), respectively,
except that notices and communications to the Administrative Agent pursuant to
Article 2, 3 or 7 shall not be effective until received by the Administrative
Agent.  Delivery by telecopier or other electronic communication of an executed
counterpart of any amendment or waiver of any provision

 

61

--------------------------------------------------------------------------------


 

of this Agreement or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

 

(b)     Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)      THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

62

--------------------------------------------------------------------------------


 

(d)     Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any communication has been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)      If any notice required under this Agreement is permitted to be made,
and is made, by telephone, actions taken or omitted to be taken in reliance
thereon by the Administrative Agent or any Lender shall be binding upon the
Borrower notwithstanding any inconsistency between the notice provided by
telephone and any subsequent writing in confirmation thereof provided to the
Administrative Agent or such Lender; provided that any such action taken or
omitted to be taken by the Administrative Agent or such Lender shall have been
in good faith and in accordance with the terms of this Agreement.

 

(f)      With respect to notices and other communications hereunder from the
Borrower to any Lender, the Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with subsection above or otherwise.

 

Section 8.03.   No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by applicable law.

 

Section 8.04.   Costs and Expenses.  (a) The Borrower agrees to pay, upon
demand, all reasonable and documented out-of-pocket costs and expenses of each
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, (i) all due diligence, syndication (including
printing and distribution), duplication and messenger costs and (ii) the
reasonable and documented fees and expenses of a single primary counsel (and a
local counsel in each relevant jurisdiction) for the Administrative Agent with
respect thereto and with respect to advising the Agents as to their respective
rights and responsibilities under this Agreement. The Borrower

 

63

--------------------------------------------------------------------------------


 

further agrees to pay, upon demand, all reasonable and documented out-of-pocket
costs and expenses of the Agents and the Lenders, if any, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including, but
limited, in the case of fees and expenses of counsel, to reasonable and
documented fees and expenses of a single primary counsel and an additional
single local counsel in any local jurisdictions for the Agents and the Lenders
and, in the case of an actual or perceived conflict of interest where the
Administrative Agent notifies the Borrower of the existence of such conflict,
one additional counsel, in connection with the enforcement of rights under this
Agreement.

 

(b)     The Borrower agrees to indemnify and hold harmless each Agent and each
Lender and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, penalties, liabilities and expenses
(provided, that, the Borrower’s obligations to the Indemnified Parties in
respect of fees and expenses of counsel shall be limited to the reasonable fees
and expenses of one counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction), and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction)) (all such
claims, damages, losses, penalties, liabilities and reasonable expenses being,
collectively, the “Losses”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent Losses (A) are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Affiliates (including any breach of its obligations under this Agreement),
(B) result from any dispute between an Indemnified Party and one or more other
Indemnified Parties (other than against an Agent acting in such a role) or
(C) result from the claims of one or more Lenders solely against one or more
other Lenders (and not claims by one or more Lenders against any Agent acting in
its capacity as such except, in the case of Losses incurred by any Agent or any
Lender as a result of such claims, to the extent such Losses are found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct (including any breach of its obligations under this Agreement)) not
attributable to any actions of a member of the Consolidated Group and for which
the members of the Consolidated Group otherwise have no liability. The Borrower
further agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower, its
Subsidiaries or any of their shareholders

 

64

--------------------------------------------------------------------------------


 

or creditors for or in connection with this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances, except to the extent such liability is found in a final nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct (including
any breach of its obligations under this Agreement).  In no event, however,
shall any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).
Notwithstanding the foregoing, this Section 8.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)        If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of
(i) a payment or Conversion pursuant to Section 2.05, 2.07(d), 2.09 or 2.11,
(ii) acceleration of the maturity of the Advances pursuant to Section 6.01,
(iii) a payment by an Eligible Assignee to any Lender other than on the last day
of the Interest Period for such Advance upon an assignment of the rights and
obligations of such Lender under this Agreement pursuant to Section 8.07 as a
result of a demand by the Borrower pursuant to Section 8.07(a) or (iv) for any
other reason, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional reasonable losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or as a result of any inability to
Convert or exchange in the case of Section 2.07 or 2.11, including, without
limitation, any reasonable loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

 

(d)       Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

 

Section 8.05.   Right of Setoff.   Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower after any such
setoff and application is made by such Lender; provided that the failure to give
such notice shall not affect the validity of such

 

65

--------------------------------------------------------------------------------


 

setoff and application.  The rights of each Lender and its Affiliates under this
Section 8.05 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that such Lender and its Affiliates may
have.

 

Section 8.06.   Binding Effect.  This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 8.01) of the conditions set
forth in Section 3.01 and, thereafter, shall be binding upon and inure to the
benefit of, and be enforceable by, the Borrower, the Administrative Agent and
each Lender and their respective successors and permitted assigns, except that
the Borrower shall have no right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender, and any purported
assignment without such consent shall be null and void.

 

Section 8.07.   Assignments and Participations.  (a) Each Lender may, with the
consent of the Borrower and the Administrative Agent, which consents shall not
be unreasonably withheld or delayed and, in the case of the Borrower, (A) shall
not be required while an Event of Default has occurred and is continuing and
(B) shall be deemed given if the Borrower shall not have objected within 10
Business Days following its receipt of notice of such assignment (and, within
five days after demand by the Borrower (with a copy of such demand to the
Administrative Agent) to (i) any Defaulting Lender, (ii) any Lender that has
made a demand for payment pursuant to Section 2.10 or 2.13, (iii) any Lender
that has asserted pursuant to Section 2.07(b) or 2.11 that it is impracticable
or unlawful for such Lender to make Eurocurrency Rate Advances or (iv) any
Lender that fails to consent to an amendment or waiver hereunder for which
consent of all Lenders (or all affected Lenders) is required and as to which the
Required Lenders shall have given their consent, such Lender will), assign to
one or more Persons (other than natural persons) all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, however,
that:

 

(A)       such consent shall not be required in the case of an assignment to any
other Lender or an Affiliate of any Lender; provided that notice thereof shall
have been given to the Borrower and the Administrative Agent;

 

(B)       each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(C)       except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $25,000,000 or an integral multiple of $5,000,000
in excess thereof;

 

(D)       each such assignment shall be to an Eligible Assignee;

 

66

--------------------------------------------------------------------------------


 

(E)       each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower with the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement;

 

(F)       no Lender shall be obligated to make any such assignment as a result
of a demand by the Borrower pursuant to this Section 8.07(a)), (1) (except in
the case of an assignment of the type described in clause (iv) above to the
extent such Default would no longer be continuing after giving effect to the
relevant amendment or waiver) so long as a Default shall have occurred and be
continuing and (2) unless and until such Lender shall have received one or more
payments from one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount, and from the Borrower or one or more Eligible Assignees
in an aggregate amount equal to all other amounts accrued to such Lender under
this Agreement (including, without limitation, any amounts owing under Sections
2.10, 2.13 or 8.04(c)) and (3) unless and until the Borrower shall have paid (or
caused to be paid) to the Administrative Agent a processing and recordation fee
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(G)       the parties to each such assignment (other than, except in the case of
a demand by the Borrower pursuant to this Section 8.07(a), the Borrower) shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrower pursuant to this
Section 8.07(a) (in which case the Borrower shall pay the fee required by
subclause (3) of this Section 8.07(a)(iv)(F)), a processing and recordation fee
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and provided further that in the event that, in connection with a
demand by the Borrower pursuant to this Section 8.07(a), the assignor shall not
execute and deliver the relevant Assignment and Acceptance within one Business
Day of the Borrower’s request, such assignor shall be deemed to have executed
and delivered such Assignment and Acceptance. The

 

67

--------------------------------------------------------------------------------


 

assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 8.04(a) and with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)        By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

 

(i)         other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,

 

(ii)        validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;

 

(iii)       such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;

 

(iv)       such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;

 

(v)        such assignee will, independently and without reliance upon any
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

 

(vi)       such assignee confirms that it is an Eligible Assignee;

 

(vii)      such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion

 

68

--------------------------------------------------------------------------------


 

under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and

 

(viii)     such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

 

(c)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Acceptance, record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(d)       The Administrative Agent, acting solely for this purpose as the agent
of the Borrower, shall maintain at its address referred to in Section 8.02(a) a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount (and stated interest) of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)        Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates or any natural
person) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it) without the consent of the Administrative Agent or the
Borrower; provided, however, that:

 

(i)         such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

 

(ii)        such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(iii)       such Lender shall remain the Lender of any such Advance for all
purposes of this Agreement;

 

(iv)       the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and

 

(v)        no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any

 

69

--------------------------------------------------------------------------------


 

consent to any departure by the Borrower herefrom or therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
stated rate of interest on, the Advances or the stated rate at which any fees or
any other amounts payable hereunder are calculated, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or any other amounts
payable hereunder, in each case to the extent subject to such participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 8.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)        Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrower received by it from
such Lender as more fully set forth in Section 8.08.

 

(g)        Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation and the Advances
owing to it) to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank having jurisdiction over such
Lender.

 

70

--------------------------------------------------------------------------------


 

Section 8.08.   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that the Administrative Agent
or such Lender, as applicable, agrees that it will, to the extent practicable
and other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Borrower promptly thereof, unless such
notification is prohibited by law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or any
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 8.08 or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower. In addition, the Agents may disclose the existence and
terms of this Agreement and the identity of the parties hereto (including
titles) to service providers to the Agents in connection with the administration
of this Agreement, the other Loan Documents, and the Commitments.

 

Section 8.09.   For purposes of this Section 8.08, “Information” means this
Agreement and the other Loan Documents and all information received from the
Consolidated Group relating to the Consolidated Group or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non- confidential basis prior to
disclosure by the Consolidated Group. Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Section 8.10.   Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or in a .pdf or

 

71

--------------------------------------------------------------------------------


 

similar file shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 8.11.   Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court sitting in New York County or
any federal court of the United States of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in any such New York State court or, to the extent
permitted by law, in any such federal court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 8.12.   Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

Section 8.13.   No Advisory or Fiduciary Responsibility.  In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived). The
Borrower agrees that it will not take any position or bring any claim against
any Agent or any Lender that is contrary to the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower

 

72

--------------------------------------------------------------------------------


 

acknowledges and agrees that: (i) the arranging and other services regarding
this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Lenders, on the other hand; (ii) each Agent and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

Section 8.14.   Waiver of Jury Trial.  Each of the Borrower, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of the
Administrative Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

Section 8.15.   Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institutions, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 8.16.   Nonreliance.  Each of the Lenders hereby represents that it is
not relying on or looking to any Margin Stock as collateral in the extension or
maintenance of the credit provided for herein.

 

73

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ABBVIE INC., as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to
364-Day Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

LENDERS

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to
364-Day Term Loan Credit Agreement

 

--------------------------------------------------------------------------------